department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date november mployer i number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file letter available for we’ll make this final adverse determination_letter and the proposed adverse determination public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest ce letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh state date of formation legend p q r insurance_company s t x program name date of registration as foreign_corporation in state state date date employer id number contact person id number contact telephone number contact fax number uil dear issues do you qualify for exemption under sec_501 of the code no for the reasons stated below we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records facts you incorporated in p on q according to your articles of incorporation you are organized and operated exclusively for educational_purposes in the field of life_insurance and related endeavors you are open to all persons who are agents or advisors of r an insurance_company you are limited to persons who sell r products and your purposes are non-profit in nature to be operated solely for educational_purposes or recreational or any other proper non-profit purpose your bylaws state that all fulltime agents of r are eligible to be members of the association members of the association in each r general agency shall elect an agency representative for a term to be determined at the time of said election the agency representatives shall elect the association’s officers and the members of the executive committee at the annual meeting on s you filed as a foreign_corporation in the state of t your certificate of registration states that you are a business league comprised of full time agents of r which provides training and education to its member agents who work in the field of insurance sales services and procedures your members are not r employees or captive agents they are not obligated to sell r products exclusively and do sell many other carriers investments planning etc members include advisors of sister companies those companies and their respective advisor networks that r has acquired you provided a list of additional carriers and products of other insurance_companies that your member advisors can and do sell you host three primary meetings during each fiscal_year the summer meeting held prior to r’s leaders conference a fall meeting and a winter meeting your executive committee also holds monthly teleconference meetings the summer meeting takes place over a few days and normally starts with a meeting with the officers followed by a meeting with officer and chairs entire executive committee these meetings include reviewing the association’s formal business plan financials membership communications operating procedures for newly assigned members of the committee and preparing for the meeting with r’s senior leadership the following day the next meeting during the summer session is a day-long event with the executive committee r general agents association and r’s senior leadership the agenda includes discussions around each of the individual committee focuses for the year your concerns as they relate to advisors the ease of doing business with r and a plan for how you will partner with r’s leadership during the coming year the summer meeting also includes a meeting for all your agency representatives who are located across the united_states and serve as stewards for your association representing you to all members you hear from r’s ceo and provide updates on your activities and review the role and responsibilities of agency representatives new officers and chairs are elected and new committees are formed for the coming year the fall meeting is a 2-day business meeting for all officers chairs and committee members each committee works with their respective home_office liaisons on specific initiatives for the year the winter meeting is held for officers chairs select members of r’s senior leadership team and spouses this five-day meeting allows an opportunity for chairs to report on committee progress on goals identified at the fall meeting r senior leadership shares the company’s goals and key initiatives as they relate to the x channel made up of r advisors the executive committee and senior leadership work together to support planned priorities your executive committee’s monthly meetings are meant to keep the members up-to-date on committee progress changes in company policy or industry rules or regulations committee chairs also hold monthly teleconferences with their respective committees executive committee members as well as committee members participate in an educational seminar that r hosts a few times a year the seminar provides both new and experienced advisors with a variety of sessions designed to give useful strategies for selling marketing and managing a financial advisor’s practice you stated that you are continuously looking for ways you can provide value to your members that will benefit their careers as r advisors for example you plan to sponsor industry speakers at some of the main r events that your members attend you recently started a program to help members obtain the resources they need as they progress through their careers at r and prepare for difficult life events you provided a copy of your newsletter the newsletter states your mission is to advocate for and inspire r financial professionals advise our company on client and agent interests and strengthen our industry for the future according to the newsletter for over a century you have maintained an open dialogue with the home letter rev catalog number 47628k office to help the company grow the newsletter lists the various committees and the purposes they serve including but not limited to ease of doing business field technology marketing the r brand and how to enhance r product offerings and service to advisors and clients the website pages you submitted state that you are a representative group of r agents who partner closely with the home_office to advance the interests of not only agents but the policyowners and r the website states that no other financial services company maintains such a relationship with its field agents according to the annual report you provided other than a minimal amount of interest_income your revenues are derived from agent dues your largest expense is for conferences and meetings but you also incur expenses for administrative items payroll officer allowances and taxes law sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_74_147 1974_1_cb_136 holds that an organization whose members represent diversified businesses that own rent or lease digital computers produced by various manufacturers and that was formed to provide a forum for the exchange of information leading to the more efficient utilization of computers by its members and thus improving the overall efficiency of the business operations of each qualifies for exemption under sec_501 of the code revrul_83_164 1983_2_cb_95 describes an organization whose purpose is to conduct conferences for the dissemination of information concerning computers manufactured by the m corporation although membership is composed of various businesses that own rent or lease computers made by the m corporation membership is open to businesses that use other brands of computers at the conferences presentations are given primarily by representatives of the m corporation as well as by other experts in the computer field problems related to members’ use of m corporation computers are also discussed and current information concerning their products is also provided the revenue_ruling holds that by directing its activities to businesses that use computers made by one manufacturer the organization is improving business conditions in a segment of a line_of_business rather than in an industry as a whole and is not exempt under sec_501 of the code the revenue_ruling concludes that by providing a focus on the products of one particular manufacturer the organization is providing m with a competitive advantage at the expense of manufacturers of other computer brands in 440_us_472 the supreme court held that an association of a particular brand name of muffler dealers did not qualify for exemption because the association was not engaged in the improvement of business conditions of a line_of_business this effectively settled a letter rev catalog number 47628k question raised in 369_f2d_250 7th cir where the court held that an association of the bottlers of a particular brand of soft drink was promoting a line_of_business the government had contended that it was not promoting a line_of_business since the entire soft drink industry rather than a particular brand was the line_of_business the service then reiterated its position in revrul_68_182 1968_1_cb_263 in 948_f2d_360 7th cir aff'g no 89-c-2345 n d ii the court concluded that an association of computer users did not qualify for exemption under sec_501 of the code because it primarily benefited users of ibm equipment and any benefit to its members and other data processing companies who use information prepared by guide is incidental application of law according to sec_1_501_c_6_-1 to be described in sec_501 of the code you must be an association of persons having some common business_interest and your purpose must be to promote the common business_interest of your members in addition your activities should be directed to the improvement of business conditions in one or more lines of business as distinguished from the performance of particular services for individual persons your membership has a common business_interest in the sales of r products a common business_interest that it is your purpose to promote your activities however are not directed to improvement of business conditions in one or more lines of business but only to a segment of a line_of_business the selling of insurance and related products of one or more insurance_companies by independent agents or advisors is a line_of_business your membership however is closed to insurance agents who do not sell the products of r and consequently your activities are not directed to improvement of business conditions for members of the insurance agency industry outside your membership your activities therefore are directed to the improvement of conditions in a segment only of your industry or line_of_business your position it is your position that although your activities are built around a particular brand of insurance product because your membership sells products of other companies within the industry that you are not merely representing one segment of an industry as described in revrul_83_164 you are unlike the organization described in revrul_74_147 because that organization’s activities are directed to improving the skill of persons in all lines of business in using computers of all makes and kinds you have failed to meet the line_of_business test because you have primarily served only a segment of a line like the bottlers of one type of soft drink rev_rul users of a single brand of computer rev_rul and guide international corporation franchisees of one brand of muffler national muffler dealers association each of these groups promotes a segments of an industry to the disadvantage of competitors in the same industry although there may be incidental_benefits to other agents advisors from your activities your primary purpose is to benefit those who sell r products you state that events conferences and meetings provide a benefit to the industry as a whole the annual seminars are all centered around advisors’ development topics include regulatory changes industry changes and standards peer to peer best practices practice management industry trends and client psychology by serving advisors who sell r products you are also making the entire industry of advisors better letter rev catalog number 47628k our response to your position ’ while your membership may sell products of a variety of carriers that membership is limited to agents selling r and affiliated products and your programs are specifically designed to increase your members’ skills in handling the r affiliated products the segment of the line_of_business that deals in r and its affiliated products like guide international you are primarily operated to benefit members of conclusion upon consideration of your application we have determined that you do not qualify for exemption under sec_501 of the code because your activities are not directed to the improvement of business conditions in one or more lines of business but merely to a segment of a line_of_business if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more e one of the following declarations letter rev catalog number 47628k information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely enclosure publication ce stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
